  Case: 2:20-cv-05267-JLG-KAJ Doc #: 8 Filed: 12/02/20 Page: 1 of 2 PAGEID #: 34



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

OHIO FRESH EGGS LLC, et al.,

                       Plaintiffs,

       v.                                                      Civil Action 2:20-cv-5267
                                                               Judge James L. Graham
                                                               Magistrate Judge Jolson

SMITH & KRAMER, P.C., et al.,

                       Defendants.

                                               ORDER

       This matter is before the Court on Defendants’ Motion for Leave to File Under Seal. (Doc.

6). Defendants, in September 2019, filed the same motion in the related case, 2:19-cv-2971 (Doc.

10), which the Court granted, (Doc. 11). Plaintiffs voluntarily dismissed that case less than a

month later and immediately filed this action. In anticipation of filing a similar motion to dismiss

in this case, Defendants again request leave to submit the same confidential materials under seal.

(Doc. 6).

       In their Motion, Defendants rely on their earlier justifications for sealing and redacting

their forthcoming motion and certain accompanying exhibits. First, they explain that Exhibits 1-

A and 1-B to their forthcoming motion to dismiss are 2003 contracts between Plaintiffs and non-

party Buckeye Egg Farm, L.P., which “address confidential matters revealing the inner workings

of the contracting parties, including their assets, debts, liabilities, and proprietary information

regarding the facilities.” (Id. at 5). Specifically, they assert that “the contracts contain private and

proprietary information concerning” both Plaintiff and non-party Buckeye Egg Farm, L.P. (Id.).

       Second, Defendants explain that Exhibits 1-D and 1-E are the closing documents for 2003

contracts that also implicate the privacy and confidential business interests of non-party Buckeye


                                                   1
  Case: 2:20-cv-05267-JLG-KAJ Doc #: 8 Filed: 12/02/20 Page: 2 of 2 PAGEID #: 35




Egg, L.P. (Id. at 7). Finally, Defendants explain that Exhibits 1-F and 1-G, and 1-H are contracts

that implicate the privacy and confidential business interests of non-party Trillium. (Id. at 8–10).

          Defendants have set forth compelling reasons to justify filing under seal. See Blasi v.

United Debt Servs., LLC, No. 2:14-CV-83, 2016 WL 3765539, at *1 (S.D. Ohio July 14, 2016)

(noting that a proper motion to seal must “demonstrate[] a compelling reason for filing under seal,

must be narrowly tailored to serve that reason,” and must “analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations”). And these reasons

outweigh the public’s interest in accessing containing confidential information belonging to third

parties. Moreover, the seal is narrowly tailored as Defendants do not seek to seal the documents

in their entirety, but rather, only the information described above, and will file redacted versions

on the public docket. (Doc. 6 at 11).

          Accordingly, for good cause shown, Defendants’ Unopposed Motion (Doc. 6) is

GRANTED. Defendants may file their forthcoming motion to dismiss and above-described

exhibits under seal and shall contemporaneously file redacted versions of the same on the public

docket.

                 IT IS SO ORDERED.



Date: December 2, 2020                               /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
